t c memo united_states tax_court john favia petitioner v commissioner of internal revenue respondent docket no filed date lawrence a chez and edward b chez for petitioner patricia pierce davis for respondent memorandum opinion swift judge for respondent determined a deficiency in petitioner’s federal_income_tax and an accuracy-related_penalty as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue for decision is whether petitioner has established that a dollar_figure promissory note became worthless as of the end of background this case was submitted under rule on stipulated exhibits and without a trial at the time the petition was filed petitioner resided in chicago illinois on date petitioner a securities broker entered into a note purchase agreement with thinking machines corp tmc in connection with the note purchase agreement petitioner provided tmc with dollar_figure in cash in exchange for a dollar_figure promissory note from tmc under the terms of the promissory note tmc was obligated to pay petitioner interest pincite percent per year until the dollar_figure principal_amount of the promissory note becomes due on the earlier of date or on the date of the closing of a public or private stock offering by tmc tmc was engaged in the design development manufacture and marketing of high performance supercomputers and related software between and tmc had cumulative total revenues in excess of dollar_figure million on date however tmc filed a voluntary petition for chapter reorganization in the u s bankruptcy court for the district of massachusetts bankruptcy court on tmc’s financial statements filed with the bankruptcy court tmc listed total outstanding debts of approximately dollar_figure million and total assets of approximately dollar_figure million in july of petitioner and other creditors of tmc sought a declaration from the bankruptcy court that those creditors of tmc holding promissory notes from tmc accruing interest pincite percent per year should be subordinated to those creditors of tmc holding promissory notes from tmc accruing interest pincite percent per year for its year ending date tmc reported on its financial statements dollar_figure million in total revenues and dollar_figure million in operating_profit on date the bankruptcy court confirmed a plan_of_reorganization for tmc and as part of tmc’s reorganization plan a delaware corporation named otm was organized as the successor to tmc as a result of tmc’s plan_of_reorganization petitioner received big_number shares of otm common_stock shares of otim series a convertible preferred_stock and otm warrants for additional shares of otm stock the dollar_figure promissory note from tmc held by petitioner was canceled as of date the effective date of tmc’s reorganization plan otm common_stock had a per share par_value of dollar_figure1 and otm series a convertible preferred_stock had a per share par_value of dollar_figure set forth below is a summary of the securities petitioner received in cancellation of the dollar_figure promissory note from tmc securities received shares received par_value otm common_stock big_number sec_2 otm convertible preferred big_number otm stock warrants --- with the assistance of a certified_public_accountant in the preparation of his federal_income_tax return petitioner claimed thereon a dollar_figure short-term_capital_loss relating to the dollar_figure tmc promissory note on audit respondent determined that the dollar_figure tmc promissory note was not worthless as of the end of and respondent disallowed petitioner’s claimed dollar_figure short-term_capital_loss relating thereto discussion generally a taxpayer owning a security such as a corporate promissory note which constitutes a capital_asset is entitled to - - a capital_loss in the year in which the security becomes worthless sec_165 a mere shrinkage however in the value of a security does not give rise to a loss deduction for the taxpayer under sec_165 if on the date of the claimed loss the security has any recognizable value sec_1_165-4 income_tax regs the worthlessness and the taxable_year in which a security becomes worthless constitute questions of fact on which petitioner has the burden_of_proof ’ 326_us_287 in order for a security to be treated as worthless the security is required to have no present or foreseeable value in 38_bta_1270 affd 112_f2d_320 7th cir we stated as follows the ultimate value of stock and conversely its worthlessness will depend not only on its current liguidating value but also on what value it may acquire in the future through the foreseeable operations of the corporation both factors of value must be wiped out before we can definitely fix the loss if the assets of the corporation exceed its liabilities the stock has a liguidating value if its assets are less than its liabilities but there is a t the internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which in certain circumstances places the burden_of_proof on respondent sec_7491 is applicable however to court proceedings arising in connection with examinations commencing after date accordingly sec_7491 is inapplicable to the instant case -- - reasonable hope and expectation that the assets will exceed the liabilities of the corporation in the future its stock while having no liquidating value has a potential value and can not be said to be worthless the loss of potential value if it exists can be established ordinarily with satisfaction only by some identifiable_event in the corporation's life which puts an end to such hope and expectation id petitioner claims that by date the dollar_figure tmc promissory note had become worthless the financial statements filed by tmc with the bankruptcy court on date indicated that as of date tmc’s assets exceeded its liabilities as of date tmc’s financial statements indicated that tmc would have had sufficient revenues to pay some of its liabilities as they became due petitioner has not provided any credible_evidence to establish that the value of tmc’s stated assets was less than what was reported on tmc’s financial statements or that tmc would not be able to pay any part of tmc’s liabilities specifically the dollar_figure promissory note held by petitioner the otm common_stock the convertible preferred_stock and the stock warrants that petitioner received had a par_value of approximately dollar_figure in february of indicating some continuing value as of early to the dollar_figure tmc promissory note - furthermore the participation by petitioner and by other creditors of tmc in the bankruptcy litigation in with regard to the status of the promissory notes from tmc is indicative that the dollar_figure tmc promissory note did not become worthless at the end of the evidence before us fails to establish that the dollar_figure tmc promissory note was worthless as of the end of under sec_6662 an accuracy-related_penalty of percent is imposed on any portion of an understatement_of_tax attributable to negligence or to disregard of federal rules or regulations for purposes of sec_6662 negligence constitutes a failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 the penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows reasonable_cause and if the taxpayer acted in good_faith with regard to the items giving rise to the underpayment sec_6664 reasonable_cause may be indicated by reliance in good_faith on the advice of a tax professional 469_us_241 based on the limited facts before us in this case we conclude that petitioner is not liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
